178 F.2d 924
Lillian H. WILLIS, Appellant,v.CONSOLIDATED TEXTILE COMPANY, INC., et al., Appellees.
No. 131, Docket 21519.
United States Court of AppealsSecond Circuit.
Argued Jan. 5, 1950.Decided Jan. 11, 1950.

Emanuel Redfield, New York City, for appellant.
S. S. Jennings, Jr., Mudge, Stern, Williams & Tucker, Chadbourne, Wallace, Parke & Whiteside, J. B. Breckenridge, New York City, for appellees.
Before L. HAND, SWAN and CLARK, Circuit Judges.
PER CURIAM.


1
Affirmed on the authority of Duebler v. Sherneth Corporation, 2 Cir., 160 F.2d 472.